69 N.Y.2d 983 (1987)
In the Matter of Grand Jury Subpoenas for Local 17, 135, 257 and 608 of the United Brotherhood of Carpenters and Joiners of America, AFL-CIO.
Court of Appeals of the State of New York.
Submitted April 27, 1987.
Decided May 7, 1987.
Appeal taken as of right dismissed, without costs, on the court's own motion, and motion for leave to appeal dismissed, each upon the ground that the order of the Appellate Division does not finally determine the proceeding within the meaning of the Constitution. Motion for a stay dismissed as academic.